Return to Main Document Exhibit 10.28 ADENDUM AL CONTRATO DE, COMPRAVENTA DE LOS DERECHOS MINEROS A PRECIO ALZADO QUE CELEBRARON EL DIA 6 DE MAYO DEL 2 (EN ADELANTE DENOMINADA LA PROMINENTE) REPRESENTADA POR SU APODERADO LEGAL EL SENOR LICENCIADO JOSE CONRADO TERRAZAS CANO Y POR LA OTRA, SUNBURST MINING DE MEXICO S.A. DE C.V. (EN ADELANTE DENOMINADA LA EXPLORADORA), REPRESENTADA POR SU APODERADO LEGAL EL SENOR INGENIERO MARIO AYUB TOUCHE. DECLARACIONES a) Ser una sociedad minera legalmente constituida conforme a las leyes de Ia Republica Mexicana, legalmente capacitada para celebrar el presente contrato y para ser titular de concesiones mineras; b) Que su apoderado el Senor licenciado Josè Conrado. Terrazas Cano esta debidamente facultado para representarla y para obligarla en los terminos y condiciones del presente contrato; c) Que es la legitima titular de los derechos derivados de concesiones mineras de explotacion existentes sobre los siguientes lotes mineros ("LOS LOTES"): NOMBRE DEL TITULO No. HS. LOTS AURIFERO 196356 492 AURIFERO 196153 60 NORTE LA MARAVILLA 190479 48 AQUILON UNO 208339 222 Todos LOS LOTES se encuentran ubicados en el Municipio de Urique, Estado de Chihuahua, dentro de la circunscripcion de Ia Agencia de Mineria de Chihuahua, Chih. d) Que LOS LOTES, coma su titular se encuentra al corriente en ol cumplimiento de todas las obligaciones que al mismo irnpone la Ley Minera, su Reglamento y demas disposiciones legaIes aplicables y, de igual manera, los derechos darivados de las concesiones mineras existentes sobre LOS LOTES, so encuentran libres de todo gravamen, afectacion o limitacion de dominio, y e) Que desea otorgar a LA EXPLORADORA el derecho de explorar y explotar LOS LOTES y una promosa unilateral de ventas de los derechos derivados de las concesiones mineras existentes sobre LOS LOTES, por lo que esta dispuesta a celebrar el presente contrato de confoimidad con los terminos y condiciones aqui establecidos. II. Declara LA EXPLORADORA: a) Ser una sociedad minera legalmente constituida conforme a las leyes Ia Republica Mexicana, legalmente capacitada pars celebrar el presente contrato y para ser titular de concesiones mineras; b) Que su apoderado el Senor ingeniero Mario Ayub esta debidamente facultado para representarla y celebrar el presente contrato; y c) Que desea se le otorgue el derecho de explorar y explotar LOS LOTES y el derecho de opcion de compra de los derechos derivados de las concesiones mineras existentes sobre el mismo, en los terminos y condiciones establecidos ene. presente contrato. De conformidad con las declaraciones anteriores, las partes acuerdan en base a la clausula: SEXTA.
